Citation Nr: 0639828	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-06 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits.   


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant alleges service during World War II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 
3.41, 3.203 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where as here the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not for application.


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law and Regulations

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  

The law also authorizes payment of a pension to a veteran who 
has the requisite service. 38 U.S.C.A. § 1521.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).



Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by the 
appropriate military authority.  38 C.F.R. § 3.203.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

Analysis

The appellant maintains that he had qualifying service as a 
recognized guerrilla under the Hunters ROTC guerrilla unit in 
the service of the United States during World War II and 
that, accordingly, he is entitled to VA benefits.  

In his Application for Compensation and/or Pension, the 
appellant stated that he served from September 1943 to August 
1947.  

In support of his claim, the appellant has submitted 
photocopies of identification cards from the Philippine 
Social Security System and the Veterans' Federation of the 
Philippines.  

The appellant has also submitted a copy of a Certification 
from the General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General, dated in October 
2004.  In the Certification, it was noted that the appellant 
served in the "1st Co 44th Regt 44th Hunters ROTC."  In 
regard to "date recognition," the date of April 1, 1945, 
was listed.  In regard to "revised date of recognition," 
the date of May 7, 1942, was listed.  It was also reported 
that the date of the appellant's discharge was not available.  

In September 2004, pursuant to the appellant's claim, the RO 
requested that the National Personnel Records Center verify 
the appellant's claimed service dates.  

In December 2004, National Personnel Records Center certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In August 2005, the appellant testified that he had valid 
military service.  

Under 38 C.F.R. § 3.203, the only valid evidence of service 
are documents issued by a United States service department.  
A determination by the service department to this effect is 
binding on VA.  Spencer v. West, 13 Vet. App. 376 (2000).  

In light of the above, the copies of identification cards 
from the Philippine Social Security System and the Veterans' 
Federation of the Philippines, and a Certification from the 
General Headquarters of the Armed Forces of the Philippines 
do not meet the requirements of 38 C.F.R. § 3.203.  That is, 
the aforementioned evidence was not issued by the United 
States service department or substantiated by documents 
issued by the service department.  Therefore, the documents 
submitted by the appellant cannot establish eligibility for 
VA benefits.

Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

Based on the service department's certification and the law 
applicable, the appellant is not a "veteran" for purposes 
of entitlement to benefits administered by VA.  As the law 
and not the evidence of record is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  


ORDER

The appellant is not a veteran for the purpose of 
establishing legal entitlement to benefits administered by 
Department of Veterans Affairs, and the appeal is denied.  





____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


